DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2020 has been entered.  
Claims 1 -15 and 17 – 28 are pending in the application

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 –  4, 6 -8, 10 - 13, 16, 19 – 22, and 26 - 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (U.S. 2009/0244134 A1, herein after referred to as Shinohara).
Regarding claim 1, Shinohara figure 13F shows an electronic device with multiple well areas A (¶ [158]) located on a common substrate 601 (¶ [155]), wherein the substrate 601 has at least one surface, where: each well area A is defined by at least three bank structures 618 (¶ [155] see figure 8a and 14 where well areas are formed in a grid containing each pixel, each area is separated by a element 4  ¶ [112] similar to bank 618) that form the side walls of the well area A (see figure 8A and 14 which shows a plan view); at least two electrode segments 613 (¶ [155]), the electrode segments 613 being separated laterally by at least one insulating bank 618a (¶ [149] made of insulating material) and are located on the same surface of the common substrate 601 where the insulating bank(s) 618a are thicker than the electrode segments 613 (see figure 13B); and wherein the number of electrode segments 613 is greater than the number of insulating banks 618a (see figure 13B where 8 electrode segments are shown and 7 banks, the examiner would like to note that because an area in which the number of electrodes is larger than the number of banks was not defined in the claim, an arbitrarily defined section that has the corresponding number of electrodes and banks could be used to read on the limitation); and at least one charge transporting layer 617a (¶ [155]) completely filling the well area A in direct contact and overlying both 613 and the insulating bank(s) 618a (where 617a is overlying portion 618a and sidewalls of 618b).

Regarding claim 2 and 26, the device of claim 1, Shinohara figure 13F shows overlying the charge transporting layer 617a are one or more active layer(s) 617B,617G,617R (¶ [149]) and a counter electrode 604 (¶ [151]).  The examiner would also like to note that the method claim 26 is not patentably distinct from the device claim 2 and is therefore rejection along with claim 2.

Regarding claims 3 and 4, the device of claim 2, Shinohara shows an OLED and where the electrode segment 613 is an anode (¶ [151]).

Regarding claims 6 and 7, the device of claim 2, Shinohara shows wherein the electrode segment 613 is a transparent metal oxide; is metal (¶ [150] which lists ITO, as a potential material for the electrode where ITO is transparent, note that if the limitation of transparent metal oxide is shown the limitation of “is metal” would also be shown because a transparent metal oxide is a specific type of metal).

Regarding claim 8, the device of claim 7, Shinohara shows the top layer of the common substrate 601 in direct contact with the metal electrode segments 613 is a layer of transparent metal oxide 612a (see figure 12 where the electrode segment 613 is directly connected to a transistor formed in the top layer of the substrate, said direct 612a is formed with a similar materials to the electrode ¶ [150]) so that together they form an electrode.

Regarding claims 10 and 11, Shinohara figures 12 and 13 shows where the layer of transparent metal oxide 612a on the common substrate 601 is not continuous (see figure 12) such that there are multiple metal electrode segments 613 on each individual section of the transparent metal oxide 612a’; each section of transparent metal oxide 612a; with multiple metal electrode segments 613 being electrically isolated from each other (¶ [149]); where each section of the electrically isolated transparent metal oxide 612a with multiple metal electrode segments 613 corresponds to an individual well area A (see figure 13).

Regarding claim 12, the device of claim 11, Shinohara shows where the device is an OLED device where each transparent metal oxide section 612a is separately controlled (see figure 12 where each electrode is connected to a separate transistor 615) and the counter electrode 604 is common to all well areas A so that the OLED is an active matrix device (see figures 12 and 13).

Regarding claim 13, the device of claim 10, Shinohara shows wherein each section of the electrically isolated transparent metal oxide 612a’ with multiple metal electrode segments 613 extend across multiple well areas A in a single direction (into and out of the figure).

618a covers the entire top and side surfaces of the metal electrode segment b613

Regarding claims 19 and 20, the device of claim 1, Shinohara shows wherein the insulating layer 618a is inorganic; the inorganic layer selected from silicon oxide, silicon nitride, and silicon oxynitride or mixtures thereof (¶ [157] where silicon oxide is disclosed for portion 618a).

Regarding claims 21 and 22, the device of claim 1, Shinohara shows wherein the insulating layer 618b is organic; and wherein the insulating layer is a photoresist resin (¶ [158] which states layer 618b is organic such as photosensitive polyimide).

Regarding claim 27, the method of claim 26, Shinohara shows where the pattern of electrode segments 613 is created before the insulating layer 618 is provided (see figure 13A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Lee et al. (U.S. 2015/0340413 A1, prior art of record).
Regarding claim 5, the device of claim 4, Shinohara figure 13F shows where the electrode segment 613 is an anode (¶ [151]) and the charge transporting layer 617a is a hole-injection layer (¶ [151]) adjacent to the anode 613 
However Shinohara does not explicitly state “a hole-transporting layer over the hole-injection layer.” Lee figure 2 shows an OLED device comprising a hole-transporting layer 620b (¶ [87]) over the hole-injection layer 620a.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include a 

Regarding claims 17 and 18, the device of claim 2, Shinohara does not explicitly state “wherein the electrode segment is a cathode and the charge transporting layer is an electron transporting layer; or the charge transporting layer is an electron-injection layer adjacent to the cathode and an electron-transporting layer over the electron injection layer.” 
Lee shows wherein the electrode segment 614a” is a cathode and the charge transporting layer 620b is an electron transporting layer; or the charge transporting layer is an electron-injection layer 620a adjacent to the cathode 614” and an electron-transporting layer 620B over the electron injection layer (see ¶ [53] which states that the first electrode can either be an anode or a cathode and the transporting layer would either be a hole or electron transporting layer depending on if an anode or a cathode is used).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include wherein the electrode segment is a cathode and the charge transporting layer is an electron transporting layer; or the charge transporting layer is an electron-injection layer adjacent to the cathode and an electron-transporting layer over the electron injection layer.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of smoothly transferring holes to form excitons (Lee ¶ [61]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Okumoto et al. (U.S. 2010/0258833 A1, herein after referred to as Okumoto).
Regarding claim 9, the device of claim 8, Shinohara does not explicitly state “where the layer of transparent metal oxide on the common substrate is continuous under all metal electrode segments so that together they form a common electrode across the active area.” 
Okumoto figure 3 shows where the layer of transparent metal oxide 13 (¶ [74]) on the common substrate 11 (¶ [74]) is continuous under all metal electrode segments so that together they form a common electrode across the active area.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include where the layer of transparent metal oxide on the common substrate is continuous under all metal electrode segments so that together they form a common electrode across the active area.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of providing a device with excellent power consumption and driving life (Okumoto ¶ [24]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Yamazaki et al. (U.S. 2001/0024083 A1, herein after referred to as Yamazaki).
Regarding claim 14, the device of claim 13, Shinohara does not explicitly state “an OLED where each transparent metal oxide section is a stripe that extends across multiple well areas in a first direction and each counter electrode is a stripe that extends 
 Yamazaki discloses a device an OLED where each transparent metal oxide section is a stripe that extends across multiple well areas in a first direction and each counter electrode is a stripe that extends across multiple well areas in a second direction that is perpendicular to the first direction so that the OLED is a passive-matrix device (see ¶ [6]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include an OLED where each transparent metal oxide section is a stripe that extends across multiple well areas in a first direction and each counter electrode is a stripe that extends across multiple well areas in a second direction that is perpendicular to the first direction so that the OLED is a passive-matrix device.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of reducing the wiring resistance of the electrode (¶ [146]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Park et al. (U.S. 2004/0140759 A1, herein after referred to as Park).
Regarding claim 15, the device of claim 13, Shinohara does not explicitly state “where different well areas contain different numbers of electrode segments.” 
 Park figure 3A and 3B shows where different well areas contain different numbers of electrode segment (see annotated figure below), where the first section as shown in the annotated figure has half as many electrode sections as the second section.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify .


    PNG
    media_image1.png
    296
    631
    media_image1.png
    Greyscale


Claims 23 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Kawase (U.S. 2003/0076572 A1, herein after referred to as Kawase).
Regarding claim 23, the device of claim 1, Shinohara does not explicitly state “where the bank structures are composed of a photoresist resin which contains fluorine or fluorine derivatives.” 
 Kawase shows a display device comprising a bank structure 1014 (¶ [148]) composed of a photoresist which contains fluorine (¶ [148]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include where the bank structures are composed of a photoresist resin which contains fluorine or fluorine derivatives.  The ordinary artisan would have been 

Regarding claim 24, the device of claim 23, Shinohara shows wherein the bank structures 618b are located on the substrate 601 and adjacent to an insulating layer 618a on each side (see figure 13).

Regarding claim 25, the device of claim 23, Shinohara figure 6 shows wherein the bank structures 618b are on top of an insulating layer 618a.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (U.S. 2009/0244134 A1) in view of Kim et al. (U.S. 2011/0198598 A1, herein after referred to as Kim).
Regarding claim 28, the method of claim 26, Shinohara does not explicitly state “the pattern of insulating layers is created before the electrode segments are provided.” 
 Kim figures 3 and 4 shows a method comprising the pattern of insulating layers 58 (¶ [47]) is created before the electrode segments 61 (¶ [51]) is provided.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include the pattern of insulating layers is created before the electrode segments are provided.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of protecting the TFT under the emitting element from subsequent processing steps.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/Examiner, Art Unit 2892